FILED
                            NOT FOR PUBLICATION                             MAY 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


QUINN WILSON,                                    No. 14-15960

               Plaintiff - Appellant,            D.C. No. 4:12-cv-00851-CKJ

  v.
                                                 MEMORANDUM*
CHARLES L. RYAN; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

       Quinn Wilson, an Arizona state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging violation of his

right to freely exercise his religious beliefs under the First Amendment. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment and finding of qualified immunity, Tarabochia v. Adkins, 766
F.3d 1115, 1120 (9th Cir. 2014), and we affirm.

      The district court properly granted summary judgment on the basis of

qualified immunity because defendants’ conduct did not violate clearly established

law. See Estate of Ford v. Ramierz-Palmer, 301 F.3d 1043, 1049-50 (9th Cir.

2002) (a prison official may be entitled to qualified immunity where he has a

reasonable, but mistaken, belief about the facts or about what the law requires in a

given situation). Contrary to Wilson’s contentions, the law was not sufficiently

clear that a reasonable official would understand he was required to provide a pre-

dawn meal, rather than a pre-sunrise meal, during Ramadan. See Anderson v.

Creighton, 483 U.S. 635, 640 (1987) (to be clearly established, “[t]he contours of

the right must be sufficiently clear that a reasonable official would understand that

what he is doing violates that right”).

      Wilson’s requests for counsel, set forth in his briefs, are denied.

      AFFIRMED.




                                          2                                     14-15960